In re Segura, Russell P.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA91-1249; Parish of Rapides, 9th Judicial District Court, Div. “B”, No. 151802.
Granted. Judgment of the court of appeal is reversed and set aside. Under the facts of this case, the trial court abused its discretion in denying relator's motion for a continuance. Case is remanded to the trial court for further proceedings.
WATSON, J., would deny on showing made.
HALL, J., not on panel.